I have had some difficulty in reaching the conclusion that the record of the invoice and assessment of the non-resident taxes in the selectmen's book was sufficiently authenticated by the signatures of the selectmen, following immediately after the copy of the collector's warrant appended to the copy of the invoice and assessment. It is obviously the duty of the court, in this as in most other matters, to consider rather the substance than the form; and I think that in this case we can so far understand the warrant as referring to the invoice and assessment, that we may justly consider it as amounting to an authentication of that copy. In the view of the judge who delivered the opinion in the case of Perkins v. Langmaid, cited by my brother LADD, some authentication of the record seems clearly to have been required. It would not be enough, according to that opinion, to copy the invoice an assessment into the record-book of the selectmen, and leave it without any authentication. I find myself; however, unable to read the recorded copy of the collector's warrant, without understanding that it refers to the copy of the invoice and assessment immediately preceding it.
On the whole, I agree with the results reached by my brother LADD.
*STANLEY, J., C. C., concurred.
Case discharged.
* SMITH, J., having presided at the trial, did not sit.